DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-38 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a display device comprising: a substrate including a first pixel region, at least one second pixel region having a smaller area than the first pixel region and disposed adjacent to the first pixel region, and a peripheral region surrounding the first pixel region and the second pixel region; first pixels provided in the first pixel region and connected to first lines; second pixels provided in the second pixel region and connected to second lines; and a first dummy part in the peripheral region, the first dummy part including dummy pixels connected to the second lines.
Claims 2-15, 37, and 38 are allowed as being dependent upon aforementioned independent claim 1.

Claims 17-36 are allowed as being dependent upon aforementioned independent claim 16.
The closest prior art by Suh (US Doc. No. 20100020059) discloses a display device comprising a pixel matrix including different pixel regions.  Suh does not disclose a display device comprising: a substrate including a first pixel region, at least one second pixel region having a smaller area than the first pixel region and disposed adjacent to the first pixel region, and a peripheral region surrounding the first pixel region and the second pixel region; first pixels provided in the first pixel region and connected to first lines; second pixels provided in the second pixel region and connected to second lines; and a first dummy part in the peripheral region, the first dummy part including dummy pixels connected to the second lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694